Case 2:16-cv-03493-FMO-AS Document 223 Filed 08/21/20 Page 1 of 4 Page ID #:7908




 1 BARON & BUDD, P.C.
     Scott Summy (Pro Hac Vice, TX Bar No. 19507500)
 2 SSummy@baronbudd.com
     Carla Burke Pickrel (Pro Hac Vice, TX Bar No. 24012490)
 3 cburkepickrel@baronbudd.com
     3102 Oak Lawn Ave, #1100
 4 Dallas, Texas 75219
     Telephone: (214) 521-3605
 5
     BARON & BUDD, P.C.
 6 John P. Fiske (SBN 249256)
     Fiske@baronbudd.com
 7 11440 W. Bernardo Court, Suite 265
     San Diego, California 92127
 8 Telephone: (858) 251-7424

 9 Proposed Lead Class Counsel

10
     Mark Anstoetter (Pro Hac Vice forthcoming)
11 manstoetter@shb.com
     Brent Dwerlkotte (Pro Hac Vice, MO Bar No. 62864)
12 dbdwerlkotte@shb.com
     SHOOK, HARDY & BACON L.L.P.
13 2555 Grand Boulevard
     Kansas City, Missouri 64108
14 Telephone: 816-474-6550
     Facsimile: 816-421-5547
15
     Attorneys for Defendants
16
                           UNITED STATES DISTRICT COURT
17
            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
18
     CITY OF LONG BEACH, a municipal              CASE NO.: 2:16-cv-03493-FMO-AS
19   corporation; COUNTY OF LOS
20   ANGELES, a political subdivision; CITY       STIPULATION AND UNOPPOSED
     OF CHULA VISTA, a municipal                  REQUSET TO STAY ALL
21   corporation; CITY OF SAN DIEGO, a            PROCEEDINGS AND POINTS AND
                                                  AUTHORITIES IN SUPPORT
     municipal corporation; CITY OF SAN           THEREOF
22   JOSE, a municipal corporation; CITY OF
23
     OAKLAND, a municipal corporation;
     CITY OF BERKELEY, a municipal                Honorable Fernando M. Olguin
24   corporation; CITY OF SPOKANE, a
     municipal corporation; CITY OF
25   TACOMA, a municipal corporation;             File Date:    August 21, 2020
     CITY OF PORTLAND, a municipal                Trial Date:   May 11, 2021
26   corporation; PORT OF PORTLAND, a
27   port district of the State of Oregon;
     BALTIMORE COUNTY, a political
28   subdivision; MAYOR AND CITY
                                              1
                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                                   STIPULATION TO STAY ALL PROCEEDINGS
Case 2:16-cv-03493-FMO-AS Document 223 Filed 08/21/20 Page 2 of 4 Page ID #:7909



     COUNCIL OF BALTIMORE; all
 1   individually and on behalf of all others
 2   similarly situated,
                                 Plaintiffs,
 3   v.
 4
     MONSANTO COMPANY; SOLUTIA
 5   INC., and PHARMACIA LLC, and DOES
     1 through 100,
 6                         Defendants.
 7         Plaintiff City of Long Beach (“Plaintiff”) and Defendants Monsanto Company,
 8 Solutia Inc., and Pharmacia Corporation (together “Defendants”), by their respective

 9 undersigned counsel, jointly move for a stay of all proceedings pending resolution of the

10 Parties’ proposed class action and Settlement Agreement. As grounds for this motion,

11 the Parties state:

12        1.     Plaintiff in this action is one of thirteen named class plaintiffs (“Named
13 Class Plaintiffs”) in a class action Complaint, which was filed with a motion for

14 preliminary approval of a proposed nationwide settlement class on June 24, 2020, in the

15 United States District Court for the Central District of California. See Motion for

16 Certification, City of Long Beach v. Monsanto Co., ECF No. 191-1, Case No. 2:16-cv-

17 03493-FMO-AS, at 10 (C.D. Cal. June 24, 2020).

18        2.     The Named Class Plaintiffs and Defendants have executed a nationwide
19 class action settlement to resolve allegations against Defendants related to Defendants’

20 manufacture, sale, testing, disposal, release, marketing, promotion, or management of

21 PCBs for alleged PCB-related environmental impairments, including impairments to

22 water bodies (“Settlement Agreement”).

23        3.     On July 13, 2020, the Central District of California denied without
24 prejudice Plaintiffs’ motion, requesting additional information on the Parties to the

25 nationwide settlement, and directing Plaintiffs to file a renewed motion for preliminary

26 approval on or before July 27, 2020. Id., ECF 206. The Parties jointly requested a brief

27 extension until August 7, 2020, in which to file a renewed motion. Id., ECF 209. On

28 July 27, 2020, the Central District of California granted the Parties’ requested extension.
                                                 2
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                     STIPULATION TO STAY ALL PROCEEDINGS
Case 2:16-cv-03493-FMO-AS Document 223 Filed 08/21/20 Page 3 of 4 Page ID #:7910




 1 The Parties worked diligently to address items in the Central District of California’s

 2 Order and resubmitted the motion for preliminary approval on August 7, 2020.

 3        4.     Because the proposed nationwide settlement will resolve the above-
 4 captioned case, in the interest of judicial economy, Plaintiff and Defendants jointly

 5 request that the Court stay all proceedings in the above-captioned case pending

 6 resolution of the proposed class action and Settlement Agreement.

 7        5.     A district court has the inherent power to stay its proceedings. This power
 8 to stay “is incidental to the power in every court to control the disposition of the causes

 9 on its docket with economy of time and effort for itself, for counsel, and for litigants.”

10 Center for Biological Diversity v. Hensen, 2009 WL 1882827 at *2 (D. Or. 2009)

11 (citing Landis v. North American Co., 299 U.S. 248, 254 (1936)). When considering a

12 discretionary motion to stay, courts typically examine three factors: (1) the impact on

13 the orderly course of justice, sometimes referred to as judicial economy, measured in

14 terms of the simplifying or complicating of issues, proof, and questions of law which

15 could be expected from a stay; (2) the hardship to the moving party if the case is not

16 stayed; and (3) judicial resources that would be saved. Id. (citations omitted).

17        6.     Here, as both parties are moving for this stay to further the interests of
18 judicial economy, and there is no hardship, damage or prejudice that could befall any

19 non-moving party (as there is no non-moving party), the stay should be granted.

20        WHEREFORE, for the foregoing reasons, the parties respectfully move for a stay
21 of all proceedings.

22        Dated this 21st day of August, 2020.
23
                                            Respectfully submitted,
24
                                             /s/ John Fiske
25                                          BARON & BUDD, P.C.
                                            Scott Summy (Pro Hac Vice, TX Bar No.
26                                          19507500)
                                            SSummy@baronbudd.com
27                                          Carla Burke Pickrel (Pro Hac Vice, TX Bar No.
                                            24012490)
28                                          cburkepickrel@baronbudd.com
                                                 3
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                     STIPULATION TO STAY ALL PROCEEDINGS
Case 2:16-cv-03493-FMO-AS Document 223 Filed 08/21/20 Page 4 of 4 Page ID #:7911



                                      3102 Oak Lawn Ave, #1100
 1                                    Dallas, Texas 75219
                                      Telephone: (214) 521-3605
 2
                                      BARON & BUDD, P.C.
 3                                    John P. Fiske (SBN 249256)
                                      Fiske@baronbudd.com
 4                                    11440 W. Bernardo Court, Suite 265
                                      San Diego, California 92127
 5                                    Telephone: (858) 251-7424
 6                                    Proposed Lead Class Counsel
 7
                                      Mark Anstoetter (Pro Hac Vice forthcoming)
 8                                    manstoetter@shb.com
                                      Brent Dwerlkotte (Pro Hac Vice, MO Bar No.
 9                                    62864)
                                      dbdwerlkotte@shb.com
10                                    SHOOK, HARDY & BACON L.L.P.
                                      2555 Grand Boulevard
11                                    Kansas City, Missouri 64108
                                      Telephone: 816-474-6550
12                                    Facsimile: 816-421-5547
13                                    Attorneys for Defendants
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          4
                                                       CASE NO.: 2:16-cv-03493-FMO-AS
                                              STIPULATION TO STAY ALL PROCEEDINGS
